DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/28/2022.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 03/04/2022.
The Amendments to Claim 60, filed 03/04/2022, are acknowledged and accepted.
The Cancellation of Claims 1-33 and 61-76, filed 03/04/2022, are acknowledged and accepted.
Newly submitted Claims 77-80, filed 03/04/2022, are acknowledged and accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34, 37-38, 49-56, and 59-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puscasu et al. (2007/0171120), hereinafter Puscasu.
Regarding claim 34, Puscasu discloses, in figures 2-5, a composition, comprising: a plurality of conducting larger particles (104b, uniform sized circular patches) (paragraph 0050); and for each of the conducting larger particles (104b, uniform sized circular patches), a plurality of conducting smaller particles (104a, uniform sized circular patches) arranged on a surface of the larger particle (104b, uniform sized circular patches) (paragraph 0050 and figure 5), each conducting smaller particle having a flat surface and forming a planar gap region between the larger particle and the smaller particle (paragraph 0051); wherein the pluralities of conducting smaller particles are arranged to provide a selected thermal emissivity spectrum for the composition (paragraph 0053 discloses electromagnetic radiation).
Regarding claim 37, Puscasu discloses, in figures 2-5, a composition, further comprising: an infrared transparent binder (paragraphs 0048 and 0052).
Regarding claim 38, Puscasu discloses, in figures 2-5, a composition, further comprising: a diluent or solvent (paragraph 0053).
Regarding claim 49, Puscasu discloses, in figures 2-5, a composition, further comprising, for each of the larger particles: a spacer layer occupying the planar gap region between the larger particle and each smaller particle (paragraph 0050 dsicloses uniform grid spacing).
Regarding claim 50, Puscasu discloses, in figures 2-5, a composition, wherein the spacer layer is a layer of material transparent to thermal infrared radiation (paragraph 0048).
Regarding claim 51, Puscasu discloses, in figures 2-5, a composition, wherein the material is ZnS or ZnSe (paragraph 0043).
Regarding claim 52, Puscasu discloses, in figures 2-5, a composition, wherein the smaller particles are noble metal particles (paragraphs 0043 and 0051).
Regarding claim 53, Puscasu discloses, in figures 2-5, a composition, wherein the noble metal particles are gold particles (paragraphs 0043 and 0051)
Regarding claim 54, Puscasu discloses, in figures 2-5, a composition, wherein each of the smaller particles has a resonant wavelength selected from a set of resonant wavelengths, the set of resonant wavelengths corresponding to a set of sizes of the smaller particles (paragraph 0050).
Regarding claim 55, Puscasu discloses, in figures 2-5, a composition, wherein the set of sizes of the smaller particles is a set of lengths of the planar gap regions (paragraph 0050).
Regarding claim 56, Puscasu discloses, in figures 2-5, a composition, wherein the selected thermal emissivity spectrum includes:  one or more spectral ranges of enhanced thermal emissivity that include the set of resonant wavelengths; one or more spectral ranges of suppressed thermal emissivity that exclude the set of resonant wavelengths (paragraph 0053).
Regarding claim 59, Puscasu discloses, in figures 2-5, a composition, wherein, for each of the larger particles, the plurality of smaller particles is a colloidal assembly of the smaller particles on the larger particle (paragraph 0054 and figure 5).
Regarding claim 60, Puscasu discloses, in figures 2-5, a composition, wherein the selected spectral range is a range of atmospheric transmission of thermal infrared radiation (paragraph 0048). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puscasu et al. (2007/0171120), hereinafter Puscasu.
Regarding claim 35, Puscasu discloses all the limitations in common with claim 1, and such is hereby incorporated. 
Puscasu fails to disclose wherein the larger particles have dimensions greater than about 10 microns and smaller than about 2-3 millimeters.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the larger particles have dimensions greater than about 10 microns and smaller than about 2-3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 36, Puscasu discloses all the limitations in common with claim 1, and such is hereby incorporated. 
Puscasu fails to disclose wherein the smaller particles have dimensions greater than about 200 nanometers and smaller than about 5 microns.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein the smaller particles have dimensions greater than about 200 nanometers and smaller than about 5 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Allowable Subject Matter
Claims 39-48, 57-58, and 77-80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 39, 46, 57, and 77, wherein the claimed invention comprises, in claim 39, wherein the selected thermal emissivity spectrum is a thermal emissivity spectrum that reduces a thermal signature of the composition by a first factor while reducing a radiative cooling efficiency of the composition by a second factor substantially smaller than the first factor, in claim 46, wherein the selected thermal emissivity spectrum provides: an apparent temperature of the composition that is substantially less than an actual temperature of the composition; and an actual radiative cooling rate that is substantially greater than an apparent radiative cooling rate; in claim 57, wherein the one or more spectral ranges of suppressed thermal emissivity include a selected spectral range, and the set of resonant wavelengths includes one or more resonant wavelengths below a lower wavelength limit of the selected spectral range or above an upper wavelength limit of the selected spectral range; in claim 77, wherein the pluralities of conducting smaller particles are arranged according to a specific arrangement selected to provide the selected thermal emissivity for the composition with respect to a specific radiative cooling efficiency for the composition, as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872